PARKER, Chief Judge
(dissenting).
I do not think that the language of the statute requires the interpretation placed upon it by the court, and certainly it should not be given that meaning, if it can be otherwise interpreted. The language “in whole or in part” refers to the other benefit upon which the benefit of the statute is excluded, not to the period between July 5, 1947 and July 1, 1955. The purpose of the statute was to give to those called into military or naval service the social security benefits which they might otherwise have earned in civilian employment if they had not been called into service; and there would have been no basis in law or in common sense in denying its benefit to a retired service man who had entered civilian employment and had been called back therefrom into service, merely because the period of service upon which his retirement was based reaches into the period for which the prior statute was extended. If the period of service used as a basis for the social security benefit has not been used as the basis of another benefit, this should be sufficient to entitle him to the benefit of the statute, and in my view this is the proper interpretation to place upon its language.
The interpretation placed upon the statute by the court leads to the absurd result that, because a veteran has received retirement status based upon service which reaches into the period for which the statute was extended, he is to be denied its benefits, whereas if the retirement had occurred prior to the period of extension he would have been entitled thereto. It leads also to the absurd result that a retired service man recalled to service, if his service prior to retirement reaches into the period for which the statute is extended, is for this reason alone denied the social security benefit to which a civilian called to service is entitled. To my mind, it seems perfectly certain that nothing of this sort was intended in the passage of the statute, whatever the literal interpretation of the language used. I think the statute should be interpreted in accordance with the clear intent of Congress, which was merely to provide that a period of service used as a basis for the other benefits specified should not be used as a basis for social security benefits. As said by the Supreme Court in United States v. Kirby, 7 Wall. 482, 19 L.Ed. 278, “All laws should receive a sensible construction. General terms should be so limited in their application as not to lead to injustice, oppression, or an absurd consequence. It will always, therefore, be presumed that the legislature intended exceptions to its language which, would avoid results of this character. The reason of the law in such cases should prevail over its letter”. See also Sorrells v. United States, 287 U.S. 435, 447-448, 53 S.Ct. 210, 77 L.Ed. 413; Commonwealth of Virginia v. Cannon, 4 Cir., 228 F.2d 313, 317.
Not only does the reason and purpose of the enactment support this interpretation, but it is supported also by the *475legislative history. The statute here under consideration is but an extension for the benefit of those drafted into service during the Korean war of the statute passed for the benefit of those drafted during World War II. 98 Cong.Reeord 5971. With respect to the purpose of the latter act, 42 U.S.C.A. § 417(a), the report of the Senate Finance Committee contains the following pertinent statement, Code Cong.Service, 81st Cong. 2d Sess. p. 3307:
“Your committee believes that World War II servicemen should have the same status under old-age and survivors insurance as they might have had if military service had not interfered with their employment. Accordingly, the bill would give servicemen wage credits of $160 for each month of military service performed during the World War II period. These wage credits would be given regardless of whether death occurred in service and whether veterans’ benefits were payable. * •» * However, your committee believes that war-service wage credits should be withheld when retirement or survivor insurance credit is given for the same period of military service under another governmental system, such as railroad retirement, civil-service retirement, or a military pension on account of age alone.” (Italics supplied.)
With respect to the act here under consideration, the report of the Senate Finance Committee states, Code Cong. Service, 82d Cong. 2d Sess. p. 2363:
“As in the case of World War II wage credits, the credits provided by the bill would not be given in any case where another benefit based on the same period of service is payable by any Federal agency other than the Veterans’ Administration. Thus, for example, if credit is given under the civil service retirement system or any of the military retirement systems for the service in question, it could not be credited under old-age and survivors insurance.” (Italics supplied.)
Chairman Doughton of the House Ways and Means Committee had this to say as to the purpose of the statute (98 Cong.Reeord 5971):
“The 1950 amendments provided that those who served in the Armed Forces in World War II should get wage credits of $160 per month so that they would not be discriminated against in comparison with those who stayed home and worked in covered employment. It is apparent that those who have served in the present emergency, which in reality began before the shooting started in Korea, should receive similar treatment. Accordingly, the bill provides for similar wage credits from the end of World War II through 1953.”
Moncrief’s active service had ended in 1949. He had entered civilian employment and had established two quarters of social security coverage. He was unable to establish additional coverage as a result of being called back to active service in 1951. If he had been a civilian thus called into service, he would admittedly have been entitled to the benefit of the statute. I do not think that the statute should be construed to deny the benefit to him because of his retirement for prior services which ended more than two years before he was recalled.
It should be noted that the Court of Claims holds that military service in excess of that counted towards retirement can be counted as the basis of benefits under the Civil Service Retirement Act, 5 U.S.C.A. § 691 et seq., notwithstanding a provision of that act that it shall not apply to an employee subject to another retirement system. Prentiss v. United States, 105 F.Supp. 989, 123 Ct.Cl. 225; Curzon v. United States, 120 F.Supp. 197, 128 Ct.Cl. 5; Bond v. United States, Ct.Cl., 135 F.Supp. 433. While the language of the two statutes is not the same, these decisions are of importance in that they hold, contrary to argument *476here advanced, that it was not intended that a service man be excluded from the benefit based upon military service provided by such statutes as the ones there and here involved, merely because he has received military retirement benefits based upon other periods of such service.